EXHIBIT 23.1 Bank of America Financial Center 601 W. Riverside Ave., Suite 430 Spokane, WA 99201 United States of America CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on Form S-1/A-2 of our report dated December 17, 2009, with respect to the consolidated financial statements of JayHawk Energy, Inc. and subsidiaries for the year ending September 30, 2009. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/BehlerMick PS BehlerMick PS Spokane, Washington August 20, 2010 T: +1 F: +1
